NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DALE GORNEY,                                     No. 14-16753

                   Plaintiff-Appellant,           D.C. No. 4:13-cv-00023-CKJ

    v.
                                                  MEMORANDUM*
 ARIZONA BOARD OF REGENTS; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Dale Gorney appeals pro se from the district court’s judgment dismissing his

employment action alleging federal and state law claims arising from his

termination. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis

supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Gorney’s action was proper as precluded by Arizona’s

doctrines of res judicata and collateral estoppel because Gorney’s claims were

already raised or could have been raised in his prior administrative proceeding, and

the issue of whether Gorney was properly discharged was litigated during his

agency appeal. See Olson v. Morris, 188 F.3d 1083, 1086-87 (9th Cir. 1999)

(claims or defenses that were raised or could have been raised in administrative

hearing were barred by res judicata in subsequent litigation); Gilbert v. Ben-Asher,

900 F.2d 1407, 1410-11 (9th Cir. 1990) (collateral estoppel precluded party from

relitigating whether physician’s license was properly revoked because issue was

litigated in prior administrative proceeding).

      We reject as meritless Gorney’s contentions regarding undue prejudice and

delay caused by defendants’ removal to federal court.

      AFFIRMED.




                                          2                                  14-16753